Citation Nr: 1819539	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  13-09 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 30 percent for service-connected posttraumatic disorder (PTSD).  

2.  Entitlement to service connection for renal cell carcinoma, status post nephrectomy, to include as due to herbicide exposure.  

3.  Entitlement to service connection for cerebrovascular (CVA) residuals, to include as due to herbicide agent exposure.  


REPRESENTATION

Appellant represented by:	Stephen Bennett, attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1968 to December 1970.  The Veteran died in April 2013 and the Appellant, the Veteran's surviving spouse, has been substituted for the Veteran for the pending claims.

This matter is before the Board of Veterans' Appeal (Board) on appeal from rating decision issued in September 2009 and March 2013 by the Department of Veteran Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Appellant testified before the undersigned Veterans Law Judge in a September 2017 videoconference hearing.  A copy of the transcript is associated with the claims file.

The issues of entitlement to an initial increased rating for service-connected PTSD and service connection for renal cell carcinoma, status post nephrectomy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the Appellant's September 2017 videoconference Board hearing, the Appellant's attorney stated that the Appellant wished to withdraw her appeal of the denial of service connection for CVA residuals.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal seeking entitlement to service connection for CVA residuals have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law for the Board to decide.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C. §§ 7104, 7105(d).

During the September 2017 Board hearing, the Appellant and her attorney indicated that they no longer wished to pursue this appeal and asked the Board to withdraw his appeal.  Because the Veteran has clearly indicated his wish to withdraw the issue, there remains no allegation of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review this appeal, and it is therefore dismissed.

ORDER

The appeal of the claim for service connection for CVA residuals is dismissed.  


REMAND

The Appellant is seeking entitlement to an initial disability evaluation in excess of 30 percent for service-connected PTSD and service connection for renal cell carcinoma, status post nephrectomy, to include as due to herbicide exposure.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims.  

The Appellant contends that the Veteran's service-connected PTSD was more disabling than the assigned 30 percent disability evaluation.  

The issues on appeal were originally denied in a September 2009 rating decision.  A timely Notice of Disagreement (NOD) was received in September 2010.  In March 2013, a rating decision was issued granting service connection for PTSD and assigning a 30 percent disability rating.  The RO also provided a March 2013 Statement of the Case (SOC) addressing the issues of service connection for renal cell carcinoma, status post nephrectomy, and CVA residuals.  Subsequently, the Appellant's attorney submitted a timely VA-Form 9 in April 2013.  However, not only did the VA-Form 9 address the issues of service connection for renal cell carcinoma, status post nephrectomy, and CVA residuals, but it also included the claim regarding PTSD.  

In the September 2017 Board hearing, the Appellant's attorney conveyed that the inclusion of the issue of PTSD in the April 2013 VA-Form 9 should be interrupted as a NOD to the March 2013 rating decision's assignment of a 30 percent disability rating.  The Board finds the Appellant's attorney's position persuasive.  The April 2013 VA-Form 9 was filed after the March 2013 rating decision, which granted a service connection for PTSD and a 30 percent disability rating; thus, the inclusion of PTSD in the 2013 VA-Form 9 can be interrupted as a NOD to the March 2013 rating decision.  To that end, the Board must remand the issue of entitlement to an initial increased disability evaluation in excess of 30 percent for service-connected PTSD for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Turning to the other issue on appeal, the Appellant contends that Veteran's renal cell carcinoma, status post nephrectomy, to include as due to herbicide exposure is related to the Veteran's military service.  

A veteran who served in Vietnam is presumed to have been exposed to herbicides during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active service, certain diseases are deemed service-connected

The Board notes that the Veteran did serve in Vietnam during the presumptive period of January 9, 1962 to May 7, 1975; thus, the Veteran is presumed to have been exposed to an herbicide agent during his service in Vietnam.  38 C.F.R. § 3.307.  

The Board notes that renal cell carcinoma, status post nephrectomy, is not on the list of diseases enumerated in 38 C.F.R. § 3.309 (e) for which presumptive service connection is warranted based on herbicide exposure.  This does not, however, preclude a claimant from establishing service connection for the claimed disorder on a direct basis, to include as due to exposure to herbicide agents.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Review of claims file indicates that the Appellant has not been afforded a medical opinion addressing whether the Veteran's renal cell carcinoma was related to his military service, to include exposure to herbicide agents.   As noted above, regulations governing presumptive service connection for Agent Orange do not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee, 34 F.3d at 1039.  Under these circumstances, the Board will not proceed with final adjudication of the claims until a competent medical opinion with supporting rationale is obtained that adequately addresses the etiology of the Veteran's claimed disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue an SOC addressing the issue of entitlement to an initial increased disability rating in excess of 30 percent for service-connected PTSD.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

Thereafter, the Appellant should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the SOC unless he perfects his appeal.  

2.  Forward the Veteran's records to an appropriate VA examiner to determine the nature and likely etiology of Veteran's renal cell carcinoma.  

Following a review of the record, the examiner must address the following:

Is it at least likely as not (a fifty percent probability or greater) that the Veteran's renal cell carcinoma, status post nephrectomy is related to his active duty service, to specifically include exposure to herbicide agents?

The examiner should consider the lay testimony of record.

The examiner should address the evidence provided by the Veteran's attorney regarding the connection between renal cell carcinoma with occupational exposure to chemicals.  See October 2017 Third Party Correspondence.  

A detailed rationale supporting the examiner's opinion must be provided.  

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
ANTHONY C. SCIRE, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


